EXHIBIT 10.5




Boston Scientific Corporation
 
 
Participant:
Employee ID:
Award Type: Performance Share Unit Award Agreement
Plan Name:   FCF PERFORMANCE SHARE PROGRAM
 
 
Award Date:
 
 
Total Granted:



BOSTON SCIENTIFIC


INTENT TO GRANT


PERFORMANCE SHARE UNIT AWARD AGREEMENT




This Agreement, dated as of the [ ] (the “Grant Date”), is between you and
Boston Scientific Corporation, a Delaware corporation (the “Company”), in
connection with the Award of Performance Share Units by the Company under the
Boston Scientific Corporation 2011 Long-Term Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the meaning ascribed
thereto in either the Plan or in the Free Cash Flow Performance Share Program
(the “Program”) for the performance period beginning January 1, 2016 and ending
on December 31, 2016 (the “Performance Period”) and the three-year service
period beginning on January 1, 2016 and ending on December 31, 2018 (the
“Service Period”).
 
1.    Grant and Acceptance of Award. The Company hereby indicates its award to
you that number of Performance Share Units (the “Units”) set forth herein this
Agreement (the “Award”). Each Unit represents the Company’s commitment to issue
to you shares of the Company’s common stock, par value $.01 per share (the
“Stock”), subject to certain eligibility, performance and other conditions set
forth herein. The Award is intended to be granted pursuant to and is subject to
the terms and conditions of this Agreement and the provisions of the Plan and
the Program.


2.    Eligibility Conditions upon Award of Units. You hereby acknowledge the
intent of the Company to award Units subject to certain eligibility, performance
and other conditions set forth herein.


3.    Satisfaction of Performance-Based Conditions and Service Period. Subject
to the eligibility conditions described in Section 7 of this Agreement, except
as otherwise provided in Sections 5, 6 and 8 of this Agreement and Appendix B,
and the satisfaction of


FCF Program

--------------------------------------------------------------------------------









the performance conditions set forth on Appendix A to this Agreement during the
Performance Period, the Company intends to award shares of Stock hereunder to
you at the end of the Service Period (December 31, 2018). Except as set forth in
Sections 5, 6 and 8 of this Agreement, no shares of Stock in settlement of the
Units shall be issued to you prior to the end of the Service Period.


4.    Participant’s Rights in Stock. The shares of Stock, if and when issued
hereunder, shall be registered in your name and evidenced in the manner as the
Company may determine. During the period prior to the issuance of Stock, you
will have no rights of a stockholder of the Company with respect to the Stock,
including no right to receive dividends or vote the shares of Stock underlying
each Award.


5.    Death. In the event that your employment with the Company or its
subsidiaries or affiliates is terminated due to death after December 31, 2016,
but prior to the end of the Service Period, shares of Stock shall be issued on a
prorated basis based on actual performance as determined at the first Committee
meeting following your death. The number of shares of Stock to be issued under
the prorated Award shall be determined by calculating (a)(i) the number of Units
set forth herein multiplied by (ii) the quotient of the number of full and
partial months that you worked during the Service Period (rounded up to the
nearest whole month) divided by 36, and then multiplying the product of (a)(i)
and (a)(ii) by (b) the percentile performance amount, as calculated in
accordance with the terms of the Program. In the event of your death prior to
January 1, 2017, the Award shall be forfeited in its entirety.


6.    Retirement or Disability. In the event that your employment with the
Company or its subsidiaries or affiliates is terminated due to Retirement or
Disability after December 31, 2016, but prior to the end of the Service Period,
shares of Stock shall be issued on a prorated basis based on actual performance
as determined at the first Committee meeting following your termination of
employment due to Retirement or Disability. The number of shares of Stock to be
issued under the prorated Award shall be determined by calculating (a)(i) the
number of Units set forth herein multiplied by (ii) the quotient of the number
of full and partial months that you worked during the Service Period (rounded up
to the nearest whole month) divided by 36, and then multiplying the product of
(a)(i) and (a)(ii) by the percentile performance amount, as calculated in
accordance with the terms of the Program. In the event that you terminate your
employment due to Retirement or Disability prior to January 1, 2017, the Award
shall be forfeited in its entirety.


7.    Other Termination of Employment -- Eligibility Conditions. If your
employment with the Company and its affiliates or subsidiaries is terminated or
you separate from the Company and its affiliates or subsidiaries for any reason
other than death, Retirement or Disability, any Units that remain subject to
eligibility conditions shall be void and no Stock shall be issued. Except as set
forth in Sections 5, 6 and 8, eligibility to be issued shares of Stock is
conditioned on your continuous employment with the Company through and on the
last day of the Service Period as set forth in Section 3 above.




FCF Program



--------------------------------------------------------------------------------









8.    Change in Control of the Company. Subject to the terms of any separate
Change in Control or similar agreement to which you are bound, in the event of a
Change in Control of the Company after December 31, 2016, but prior to the end
of the Service Period, shares of Stock shall be issued on a prorated basis based
on actual performance as determined by the Committee immediately prior to the
consummation of the Change in Control. The number of shares of Stock to be
issued under the prorated Award shall be determined by calculating (a)(i) the
number of Units set forth herein multiplied by (ii) the quotient of the number
of full and partial months during the Service Period (rounded up to the nearest
whole month) prior to the consummation of the Change in Control divided by 36,
and then multiplying the product of (a)(i) and (a)(ii) by the percentile
performance amount, as calculated in accordance with terms of the Program. In
the event that Change in Control occurs prior to January 1, 2017, the Award
shall be forfeited in its entirety.


9.    Recoupment Policy.


(a)    Current Recoupment Policy. Pursuant to the Company's recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and you, in the judgment of the Board, commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 9, shall have
the meaning set forth below:


(1)    "Current Executive Officer" means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    "Executive Officer" means any Current Executive Officer or Former
Executive Officer.


(3)    "Former Executive Officer" means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    "Recovery" means the forfeiture or cancellation of unvested Units.


(b)    Provisions Required by Law. If the Company subsequently determines that
it is required by law to apply a "clawback" or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.




FCF Program



--------------------------------------------------------------------------------









10.    Consideration for Stock. The shares of Stock are intended to be issued
for no cash consideration.


11.    Issuance of Stock. The Company shall not be obligated to issue any shares
of Stock until (i) all federal and state laws and regulations as the Company may
deem applicable have been complied with; (ii) the shares have been listed or
authorized for listing upon official notice to the New York Stock Exchange, Inc.
or have otherwise been accorded trading privileges; and (iii) all other legal
matters in connection with the issuance and delivery of the shares have been
approved by the Company’s legal department.


12.    Tax Withholding. Regardless of any action the Company or the Affiliate
that employs you (the “Employer”) (if applicable) takes with respect to any or
all income tax (including U.S. federal, state and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Stock issued upon
vesting of the Units, and (b) do not commit to structure the terms of the Award
(or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if your
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may hold back from the total
number of shares of Stock to be delivered to you, and shall cause to be
transferred to the Company, whole shares of Stock that have an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the shares of Stock, or to the extent it would not
result in adverse accounting treatment, the Company may, in its sole discretion,
hold back shares of Stock based on a rate of up to the maximum applicable
withholding rate. The cash equivalent of the shares of Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. By accepting
the grant of Units, you expressly consent to the withholding of shares of Stock
and/or cash as provided for hereunder.


Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon vesting resulting in sale proceeds
sufficient to pay the Tax-Related Items required to be withheld. You agree to
sign any agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated brokerage firm) to effectuate the sale
of the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company or the Employer may, in its discretion, withhold
any amount necessary to pay the Tax-Related Items from your salary or any other
amounts payable to you, with no withholding of shares of Stock or sale of shares
of Stock, or may require you to submit a cash payment equivalent to the
Tax-Related Items required to be withheld with respect to the Units.     


FCF Program



--------------------------------------------------------------------------------











All other Tax-Related Items related to the grant of Units and any shares of
Stock delivered in settlement thereof are your sole responsibility. In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
any Tax-Related Items in excess of the maximum statutory tax withholding
required by law. You agree to indemnify the Company and its Affiliates against
any and all liabilities, damages, costs and expenses that the Company and its
Affiliates may hereafter incur, suffer or be required to pay with respect to the
payment or
withholding of any Tax-Related Items.


The Units are intended to be exempt from the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”). The Plan and this
Agreement shall be administered and interpreted in a manner consistent with this
intent. If the Company determines that the Agreement is subject to Code Section
409A and that it has failed to comply with the requirements of that Section, the
Company may, in its sole discretion, and without your consent, amend this
Agreement to cause it to comply with Code Section 409A or be exempt from Code
Section 409A.


13.    Investment Intent. You acknowledge that the acquisition of the Stock to
be issued hereunder is for investment purposes without a view to distribution
thereof.


14.    Limits on Transferability; Restrictions on Shares; Legend on Certificate.
Until the eligibility conditions of this Award have been satisfied and shares of
Stock have been issued in accordance with the terms of this Agreement or by
action of the Committee, the Units awarded hereunder are not transferable and
shall not be sold, transferred, assigned, pledged, gifted, hypothecated or
otherwise disposed of or encumbered by you. Transfers of shares of Stock by you
are subject to the Company’s Stock Trading Policy and applicable securities
laws. Shares of Stock issued to you in certificate form or to your book entry
account upon satisfaction of the vesting and other conditions of this Award may
be restricted from transfer or sale by the Company and evidenced by
stop-transfer instructions upon your book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.


15.    Award Subject to the Plan and the Program. The Award to be made pursuant
to this Agreement is made subject to the Plan and the Program. The terms and
provisions of the Plan and the Program, as each may be amended from time to time
are hereby incorporated herein by reference. In the event of a conflict between
any term or provision contained in this Agreement and a term or provision of the
Plan or the Program, the applicable terms and conditions of the Plan or Program
will govern and prevail. However, no amendment of the Plan or the Program after
the date hereof may adversely alter or impair the issuance of the Stock to be
made pursuant to this Agreement.


16.    No Rights to Continued Employment. The Company’s intent to issue the
shares of Stock hereunder shall not confer upon you any right to continued
employment or other association with the Company or any of its affiliates or
subsidiaries; and this Agreement shall not be construed in any way to limit the
right of the Company or any of its subsidiaries


FCF Program



--------------------------------------------------------------------------------









or affiliates to terminate your employment or other association with the Company
or to change the terms of such employment or association at any time.


17.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to you at the address appearing in the
personnel records of the Company for you or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.


18.    Appendix. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) as are forth
in the applicable appendix to the Agreement (the “Appendix”). Further, if you
transfer your residence and/or employment to another country reflected in the
Appendices to these Agreements, the special terms and conditions for such
country will apply to you to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan. Any applicable Appendix shall constitute part of this Agreement.


19.    Governing Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by this
Agreement, the parties hereby submit and consent to the exclusive jurisdiction
of the Commonwealth of Massachusetts and agree that such litigation shall be
conducted only in the Commonwealth of Massachusetts, or the federal courts for
the United States for the District of Massachusetts, and no other courts, where
this Award is made and/or to be performed.


20.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


21.    Severability. You agree that the provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


22.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.


[remainder of page intentionally left blank]






FCF Program



--------------------------------------------------------------------------------


EXHIBIT 10.5




APPENDIX A


PLAN: 2011 LONG-TERM INCENTIVE PLAN






The Performance Share Units will pay out in shares of Stock in a range of 0% to
150% of the number of Performance Share Units as follows:


Performance
Percent to Plan
Units Vesting
125% or above
150%
110%
120%
100%
100%
90%
80%
50%
25%
Less than 50%
0%











FCF Program

--------------------------------------------------------------------------------


EXHIBIT 10.5




APPENDIX B


This Appendix B contains supplemental terms and conditions for awards of Units
granted under the Boston Scientific Corporation 2011 Long-Term Incentive Plan
(the “Plan”) to Participants who reside outside the United States or who are
otherwise subject to the laws of a country other than the United States.
Capitalized terms used but not defined herein shall have the same meanings
ascribed to them in the Agreement.
Section I of this Appendix B contains special terms and conditions that govern
the Units outside of the United States. Section II of this Appendix B includes
special terms and conditions in the specific countries listed therein.
This Appendix B may also include information regarding exchange controls,
taxation of awards and certain other issues of which you should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning Units in effect as
of February 2016. Such laws are often complex and change frequently; the
information may be out of date at the time you vest in the Units or sell shares
of Stock acquired under the Plan. As a result, the Company strongly recommends
that you not rely on the information noted herein as the only source of
information relating to the consequences of your participation in the Plan.
In addition, this Appendix B is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company does not assure you of any particular result. Accordingly, you
should seek appropriate professional advice as to how the relevant laws in your
country apply to your specific situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Award was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you in the same
manner. In addition, the Company shall, in its sole discretion, determine to
what extent the terms and conditions contained herein will apply under these
circumstances.


Section I.     All Countries Outside the United States


Nature of Grant. In accepting the grant, you acknowledge that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants or benefits in lieu of
Units, even if Units have been granted in the past;




FCF Program



--------------------------------------------------------------------------------

EXHIBIT 10.5




(c)all decisions with respect to future grants of Units, if any, will be at the
sole discretion of the Administrator;


(d)the Unit grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or Affiliate and shall not interfere with the ability
of the Company, the Employer or any Affiliate, as applicable, to terminate your
employment or service relationship (if any);


(e)you are voluntarily participating in the Plan;


(f)the Units are not intended to replace any pension rights or compensation;


(g)the Units, the underlying shares of Stock, and the income and value of same
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(h)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any), and in
consideration of the grant of the Units to which you are otherwise not entitled,
you irrevocably agree never to institute any such claim against the Company, any
of its Affiliates or the Employer, waive your ability, if any, to bring any such
claim, and release the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such claim and agree to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;


(j)unless otherwise agreed with the Company in writing, the Units, the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service you may provide as a
director of an Affiliate;


(k)for purposes of the Units, your employment or other service relationship will
be considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the Units under
this Agreement, if any, will terminate as of such date and will not be extended


FCF Program



--------------------------------------------------------------------------------

EXHIBIT 10.5




by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Unit grant (including whether you may still be
considered to be providing services while on an approved leave of absence); and


(l)the following provisions apply only if you are providing services outside the
United States: (A) the Units, the underlying shares of Stock, and the income and
value of same are not part of normal or expected compensation or salary for any
purpose; and (B) neither the Company, the Employer nor any Affiliate shall be
liable for any foreign exchange rate fluctuation between your local currency and
the U.S. dollar that may affect the value of the Units or of any amount due to
you pursuant to the settlement of the Units or the subsequent sale of any shares
of Stock acquired upon settlement.
 
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Unit grant materials by and among, as
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including (but not limited to) your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of Stock or directorships held in the Company, and details
of all Units awarded to you or any other entitlements to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor
(“Data”) for the purpose of implementing, managing and administering the Plan.
You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan,
including but not limited to E*TRADE Corporate Services (“E*TRADE”) or any
successor or any other third party that the Company or E*TRADE (or its
successor) may engage to assist with the administration of the Plan from time to
time. You understand the recipients of the Data may be located in your country,
in the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting your local human resources representative.
You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect


FCF Program



--------------------------------------------------------------------------------

EXHIBIT 10.5




to deposit any shares of Stock acquired upon vesting of the Units. You
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. Further, you
understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later revoke your consent, your
employment status or service with the Employer will not be adversely affected;
the only consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you Units or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Electronic Delivery of Documents. The Company may, in its sole discretion,
decide to deliver any documents related to the option granted under and
participation in the Plan or future options that may be granted under the Plan
by electronic means or to request your consent to participate in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
Insider Trading/Market Abuse Laws. You acknowledge that your country of
residence may have insider trading and/or market abuse laws which may affect
your ability to acquire or sell shares of Stock under the Plan during such times
that you are considered to have “inside information” (as defined in the laws in
your country). These laws may be the same or different from any Company insider
trading policy. You acknowledge that it is your responsibility to comply with
such regulations, and that you are advised to speak to your personal advisor on
this matter.


Section II.     Country-Specific Terms and Conditions


FRANCE


Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c’est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais.


SINGAPORE




FCF Program



--------------------------------------------------------------------------------

EXHIBIT 10.5




Private Placement. The grant of the Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to you with a view
to the Units being subsequently offered for sale to any other party. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Unit is subject to section 257 of the SFA
and you will not be able to make any subsequent sale of the shares of Stock in
Singapore, or any offer of such subsequent sale of the shares of Stock subject
to the Grants in Singapore, unless such sale or offer in is made (i) after six
months from the Grant Date or (ii) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.
 




FCF Program

